


Exhibit 10.1






BEST BUY CO., INC.
DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
Award Date:


I.
The Award. As of the Award Date set forth above, Best Buy Co., Inc. (“Best Buy”)
grants to you the number of restricted stock units (the “Units”) stated in the
Award Notification (the “Award”) accompanying this Agreement (this “Agreement”),
on the terms and subject to the conditions contained in this Agreement and the
Best Buy Co., Inc. 2004 Omnibus Stock and Incentive Plan, as amended (the
“Plan”). Capitalized terms not defined in the body of this Agreement are defined
in Section 5 below. By your acceptance of this Award, you acknowledge receipt of
a copy of the Prospectus for the Plan and your agreement to the terms and
conditions of the Plan and this Agreement.



II.
Units.



2.1
Vesting; Holding Period. Each Unit entitles you to receive 1 share of common
stock of Best Buy (the “Shares”). All of the Units will vest in full on the
one-year anniversary of the Award Date (the “Vesting Date”). Within 30 days
after conclusion of your service on the Board of Directors of Best Buy (the
“Board”), each vested Unit will be exchanged for 1 share of common stock of Best
Buy (the “Shares”).



2.2
Transfer Restrictions. While you are serving on the Board, you may not sell,
assign, pledge or otherwise transfer any vested or unvested Units (or any
interest in or right to the Units), other than by will or the laws of descent
and distribution, and any such attempted transfer will be null and void (the
“Transfer Restrictions”). If your service on the Board is terminated prior to
the Vesting Date for any reason other than Cause, a pro rata portion (based on
your length of service during the vesting period) of the Units will vest as of
such termination date. All unvested Units will be forfeited as of such date. If
your service on the Board is terminated prior to the Vesting Date for Cause, all
Units will be forfeited as of the date of termination.



2.3
Other Restrictions. The Units are subject to forfeiture to Best Buy as provided
in this Agreement and the Plan.



2.4
Limitation of Rights Regarding Shares. Until issuance of the Shares, you will
not have any rights of a shareholder with respect to your Units.



2.5
Income Taxes. You are liable for any federal and state income or other taxes
incurred by you upon the lapse of the Transfer Restrictions, and any subsequent
disposition of the Units. Best Buy recommends that you consult with your own tax
advisor regarding the tax consequences of the Units.



III.
Restrictive Covenant and Forfeiture. By accepting this Award, you agree to the
Transfer Restrictions and the restrictions and agreements contained in this
Article III (the “Restrictive Covenants”) and you agree that the Restrictive
Covenants and the remedies described in this Article III are reasonable and
necessary to protect the legitimate interests of Best Buy. Notwithstanding
anything in this Agreement, if you are an attorney, the Restrictive Covenants
apply to you only to the extent they are not inconsistent with the rules of
professional conduct applicable to you.




1

--------------------------------------------------------------------------------




3.1
Confidentiality. In consideration of the Award, you acknowledge that the Company
Group operates in a competitive environment and has a substantial interest in
protecting its Confidential Information, and you agree, during your service with
the Company Group and thereafter, to maintain the confidentiality of the
Confidential Information and to use such Confidential Information for the
exclusive benefit of the Company Group.



3.2
Non-Solicitation. During the time period you serve on the Board and ending on
the first anniversary of the date of your termination of service, you shall not:



(a)
solicit, induce or attempt to induce any employee, contract worker, consultant
or other independent agent of the Company Group to cease employment or
engagement with the Company Group, or in any way interfere adversely with the
relationship between any such employee, contract worker, consultant or other
independent agent and the Company Group;



(b)
induce or attempt to induce any employee, contract worker, consultant or other
independent agent of the Company Group to work for, render services to, provide
advice to, or supply Confidential Information to any third person or entity;



(c)
knowingly employ, or otherwise knowingly pay for services rendered by, any
employee of the Company Group in any business enterprise with which you may be
associated, connected or affiliated;



(d)
induce or attempt to induce any customer, supplier, licensee, licensor or other
business relation of the Company Group to cease doing business with the Company
Group, or in any way interfere with the then existing business relationship
between any such customer, supplier, licensee, licensor or other business
relation and the Company Group; or



(e)
assist, solicit, or encourage any other person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by you. In
particular, you will not, directly or indirectly, induce any employee, contract
worker, consultant or other independent agent of the Company Group to carry out
any such activity.



3.3
Violations. In the event (a) you breach any of the Restrictive Covenants, (b)
you engage in conduct materially adverse to the interests of the Company Group,
including any material violations of any Company Group policy, (c) you engage in
intentional misconduct that caused or contributed to the restatement of any
financial statements of Best Buy, (d) you materially violate the terms of any
agreement to which you and a member of the Company Group is a party or (e) you
engage in a criminal act, fraud, or violation of any securities laws, then
notwithstanding any other provision of this Agreement to the contrary, Best Buy,
in its sole discretion, may take one or more of the following actions with
respect to your Award (and shall, in any event, take all action required by
applicable law):



(i)
require you to immediately return to Best Buy any Units or Shares still under
your control; and




2

--------------------------------------------------------------------------------




(ii)
require you to promptly reimburse Best Buy the fair market value of any such
Units or Shares that are no longer under your control.



3.4
Recovery Policy. Amounts paid under the Agreement shall be subject to recovery
by Best Buy in accordance with and to the maximum extent required under the
Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations adopted pursuant thereto.



3.5
Right of Set-Off. By accepting the Award, you agree that any member of the
Company Group may set off any amount owed to you (including wages or other
compensation, fringe benefits or vacation pay) against any amounts you owe under
this Article III.



3.6
Partial Invalidity. If any portion of this Article III is determined by any
court of competent jurisdiction to be unenforceable in any respect, it shall be
interpreted to be valid to the maximum extent for which it reasonably may be
enforced, and enforced as so interpreted, all as determined by such court in
such action. You acknowledge the uncertainty of the law in this respect and
expressly stipulate that this Agreement is to be given the construction that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.



3.7
Remedy for Breach. You agree that a breach of any of the Restrictive Covenants
would cause material and irreparable harm to Best Buy that would be difficult or
impossible to measure, and that damages or other legal remedies available to
Best Buy for any such injury would, therefore, be an inadequate remedy for any
such breach. Accordingly, you agree that if you breach any Restrictive Covenant,
Best Buy shall be entitled, in addition to and without limitation upon all other
remedies Best Buy may have under this Agreement, at law or otherwise, to obtain
injunctive or other appropriate equitable relief, without bond or other
security, to restrain any such breach. Such equitable relief in any court shall
be available to Best Buy in lieu of, or prior to or pending determination in any
arbitration proceeding. You further agree that the duration of the Restrictive
Covenants shall be extended by the same amount of time that you are in breach of
any Restrictive Covenant.



IV.
General Terms and Conditions.



4.1
Service and Terms of Plan. This Agreement does not guarantee your continued
service with Best Buy. This award is granted pursuant to the Plan and is subject
to its terms. In the event of any conflict between the provisions of this
Agreement and the Plan, the provisions of the Plan will govern.



4.2
Governing Law, Jurisdiction and Venue. The Award and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Minnesota,
without regard to the conflict of law provisions, as provided in the Plan. You
and Best Buy agree that the state and federal courts located in the State of
Minnesota shall have personal jurisdiction over the parties to this Agreement,
and that the sole venues to adjudicate any dispute arising under this Agreement
shall be the District Courts of Hennepin County, State of Minnesota and the
United States District Court for the District of Minnesota; and each party
waives any argument that any other forum would be more convenient or proper.




3

--------------------------------------------------------------------------------




4.3
409A Compliance. Notwithstanding any provision of this Agreement to the
contrary, for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of service
that are considered deferred compensation under Section 409A of the Internal
Revenue Code, references to your “termination of service” (and corollary terms)
with Best Buy shall be construed to refer to your “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with Best Buy. To the
extent required by Section 409A(a)(2)(B)(i), to the extent that you are a
specified employee, payment to you upon your separation from service will be
delayed and paid promptly after the earlier of the date that is six (6) months
after the date of such separation from service or the date of your death after
such separation from service. For purposes hereof, whether you are a “specified
employee” will be determined in accordance with the default provisions of
Treasury Regulation Section 1.409A-1(i) with the “identification date” to be
December 31 and the “effective date” to be the April 1 following the
identification date (as such terms are used under such regulation).



V.
Definitions. The following capitalized terms used herein will have the following
meanings:



5.1
"Affiliate" means an entity controlled directly or indirectly by Best Buy, where
“control” will mean the right, either directly or indirectly, to elect a
majority of the directors thereof without the consent or acquiescence of any
third party.



5.2
“Cause” means you:



(a)
are charged with, convicted of or enter a plea of guilty or nolo contendere to:
(i) a felony, (ii) any crime involving moral turpitude, dishonesty, breach of
trust or unethical business conduct, or (iii) any crime involving the business
of the Company Group;



(b)
in the performance of your duties for the Board or otherwise to the detriment of
the Company Group, engage in: (i) dishonesty that is harmful to the Company
Group, monetarily or otherwise, (ii) willful or gross misconduct, (iii) willful
or gross neglect, (iv) fraud, (v) misappropriation, (vi) embezzlement, or (vii)
theft;



(c)
fail to comply with the applicable policies or practices of the Company Group;



(d)
are adjudicated in any civil suit, or acknowledge in writing in any agreement or
stipulation, to have committed any theft, embezzlement, fraud, or other act of
dishonesty involving any other person;



(e)
are determined, in the sole judgment of the Board or any individual or
individuals the Board authorizes to act on its behalf, to have willfully engaged
in conduct that is harmful to the Company Group, monetarily or otherwise;



(f)
breach any provision of this Agreement (including but not limited to any
Restrictive Covenants) or any other agreement between you and any member of the
Company Group; or



(g)
engage in any activity intended to benefit any entity at the expense of the
Company Group or intended to benefit any competitor of the Company Group.




4

--------------------------------------------------------------------------------




5.3
“Committee” means the Compensation and Human Resources Committee of the Board
(or its duly appointed agent).



5.4
“Company Group” means, collectively, Best Buy and its Affiliates.



5.5
“Confidential Information” means all “Confidential Information” as that term is
defined in Best Buy’s Confidentiality Policy, and includes, without limitation,
any and all information in whatever form, whether written, electronically
stored, orally transmitted or memorized relating to trade secrets, customer
lists, records and other information regarding customers, price lists and
pricing policies, financial information, records, ledgers and information,
purchase orders, agreements and related data, business development and strategic
plans, products and technologies, product tests, manufacturing costs, product or
service pricing, sales and marketing plans, research and development plans,
personnel and employment records, files, data and policies (regardless of
whether the information pertains to you or other employees of the Company
Group), tax information, business and sales methods and operations, business
correspondence, memoranda and other records, inventions, improvements and
discoveries, processes and methods, business operations and related data
formulae, computer records and related data, know-how, research and development,
trademark, technology, technical information, copyrighted material, and any
other confidential or proprietary data and information which you encounter
during employment, all of which are held, possessed and/or owned by the Company
Group and all of which are used in the operations and business of the Company
Group. Confidential Information does not include information which is or becomes
generally known within the Company Group’s industry through no act or omission
by you.




5